UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8265


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRIAN ANTWANINE JOHNSON, a/k/a Fudd,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:98-cr-00283-LMB-l)


Submitted:    April 23, 2009                  Decided:   May 1, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Antwanine Johnson, Appellant Pro Se. Gordon D. Kromberg,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brian    Antwanine       Johnson   appeals   from    the    district

court’s order denying his motion for reduction of sentence, 18

U.S.C. § 3582(c) (2006).          We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.                 United States v. Johnson, No.

1:98-cr-00283-LMB-1 (E.D. Va. Oct. 14, 2008).                  We dispense with

oral   argument      because    the     facts   and   legal    contentions      are

adequately    presented    in     the    materials    before     the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          2